Citation Nr: 1824043	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-22 246	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for bilateral hearing loss on an extraschedular basis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1951 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the rating decision in May 2010.  A statement of the case (SOC) was issued in July 2012, and the Veteran perfected his appeal in August 2012.  

In July 2013, the Board denied the Veteran's appeal.  Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) at the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted the Joint Motion, vacating and remanding the Board's July 2013 decision.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain clarification regarding certain private audiograms contained in the claims file.  This clarification subsequently was obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268   (1998).

In December 2014, the Board again denied the Veteran's appeal.  The Veteran appealed the Board's December 2014 decision to the Court.  In a July 2016 memorandum decision, the Court set aside the Board's December 2014 decision and remanded this appeal for readjudication.

In December 2016, the Board denied entitlement to a rating greater than 50 percent for bilateral hearing loss on a schedular basis, granted the Veteran's claim for a total disability rating based on individual unemployability (TDIU), and remanded the issue of extraschedular entitlement to a rating greater than 50 percent for bilateral hearing loss to the Director, Compensation Service, for extraschedular consideration in the first instance.  The issue was referred to the Director, Compensation service, and a copy of the Director's decision on this claim was included in the claims file.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    


FINDING OF FACT

On March 7, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran returned the supplemental statement of the case (SSOC) Notice Response form, dated March 7, 2018, electing to have his case returned to the Board as he had no other evidence to submit.  Coincident with this form, the Veteran submitted a letter stating "I am satisfied with the disability I have and see no reason to proceed with this.  You can put this claim in the trash and go on helping other veterans."  The Board accepts this statement as a valid withdrawal of his appeal.  As such, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

						
ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


